Opinion by
Judge Pryor:
The appeal came too late. Crim. Code (1876), § 369, provides that “No appeal shall be taken from a judgment of a county judge, or of a city, police, or justice’s court, after it is satisfied, nor after 60 days from the rendition thereof.” So when an appeal is allowed the provisions of the civil and criminal code must govern, in the event the act allowing the appeal does not prescribe the time in which it is to be taken. There is no act giving the unsuccessful party two years to appeal from the judgment of the county judge or county court, and no such limitation should be adopted even by analogy if any other limitation could prevail. The limitation of two years in the county court would prolong the litigation for four years at the instance of either party, and work a great hardship on the party entitled to the judgment. The judgment dismissing the appeal is affirmed.